ORDER

PER CURIAM.
Victor R. Moore, Sr. (“Appellant”) appeals from a judgment of the circuit court granting M.B.R. Management Corporation’s (“MBR’s”) motion to dismiss with prejudice Appellant’s action, which was time-barred, under the Missouri Human Rights Act (“MHRA”), Section 213.010 et seq., RSMo (2000). Appellant claims the trial court erred because grounds exist to equitably toll the statute of limitations.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).